Case 2:19-cv-00078-KS-MTP Document1 Filed 05/15/19 Page 1of5

 

 

 

 

 

 

 

 

SOUTHERN DISTRICT OF MISSISSIPPI
FILED
IN THE UNITED STATES DISTRICT COURT MAY 15 2019
FOR THE SOUTHERN DISTRICT OF MISSISSIPRFI :
NORTHERN DIVISION o_O ey
DENNIS WILLIAMS, MARY ANN WILLIAMS, PLAINTIFFS

AND CARRIA WILLIAMS WALTER

VERSUS CASE no.) ; 4 CV 1¢-KO IP

COMMUNITY BANK, ELLISVILLE,

COMMUNITY BANCSHARES OF MISSISSIPPI, INC.,

COMMUNITY OPERATIONS, INC. SETH MILES AND

DOES 1 THROUGH 10 DEFENDANTS

NOTICE OF REMOVAL

TO: Martin Hankins
Lamar County Circuit Clerk
P.O. Box 369
Purvis, Mississippi 39475

CIRCUIT CLERK OF LAMAR COUNTY, MISSISSIPPI
William C. Walter, Esq.

William C. Walter, PLLC

The Horizon Building

43 Town Center Square
Hattiesburg, MS 39402

Bradley S. Clanton, Esq.

Clanton Law Firm, PLLC

P.O. Box 4781

Jackson, MS 39296

COUNSEL FOR PLAINTIFFS

PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1441 and 1381,
Defendant, Community Bank of Mississippi, formerly known as Community Bank,

Ellisville, Mississippi (hereafter “Community Bank”) hereby removes this action

from the Circuit Court of Lamar County, Mississippi to the United States District

784687 l
Case 2:19-cv-00078-KS-MTP Document1 Filed 05/15/19 Page 2 of 5

Court for the Southern District of Mississippi, Northern Division, and in support
thereof, states as follows:

1. On January 28, 2019, Plaintiffs filed their Complaint for Declaratory,
Injunctive and Other Relief in the Circuit Court of Lamar County, Mississippi,
Cause No. 37:19cv009 against Defendants, Community Bank, Ellisville; Community
Bancshares of Mississippi, Inc.; Community Operations, Inc.; Seth Miles; and Does
1 through 10 seeking relief related to a January 28, 2016 business loan that
Plaintiffs claim was made to defeat Plaintiffs’ rights under federal consumer
protection laws, specifically The Dodd Frank Act, 12 U.S.C. § 5301 et seq., Truth in
Lending Act and Regulation 2, 15 U.S.C. § 1601 et seq. and 12 C.F.R. 226.1-226.36,
Real Estate Settlement Procedures Act and Regulation X, 12 U.S.C. §§ 2601 et seq.
and 12 C.F.R. § 1024, Home Ownership and Equity Protection Act of 1994, 15
U.S.C. § 1689 and 12 C.F.R. § 226.31, 32, 34, Equal Credit Opportunity Act and
Regulation B, 15 U.S.C. § 1691 and 12 C.F.R.:§ 1002.1, Federal Trade Commission
Act, 15 U.S.C. § 45 (a)(1), F.T.C. Credit Practices Rule, 16 C.F.R. § 444. Plaintiffs
also make claims under two state statutes, Mississippi Unfair and Deceptive Trade
Practices Act, Miss. Code Ann § 75-24-1 et seq. and Mississippi S.A.F.E. Mortgage
Act, § 81-18-27.

2. The allegations of the Complaint involve the laws of the United States
as set forth above. The claims of the Plaintiffs arise under and seek enforcement of
federal laws that Plaintiffs claim create causes of action on which the claims and

relief sought by Plaintiffs are based. Federal question jurisdiction based on 28

784687 2
Case 2:19-cv-00078-KS-MTP Document1 Filed 05/15/19 Page 3 of 5

U.S.C. § 1831 appears on the face of the Complaint as pled by Plaintiffs and
removal on this basis of federal jurisdiction is proper.

3. Defendant, Community Bank, was served with process on May 2, 2019.
No return of service on Defendant, Community Bank, has been filed with the
Circuit Clerk of Lamar County, Mississippi. No responsive pleading has been filed
by Defendant, Community Bank. No other Defendant including Community
Bancshares of Mississippi, Inc., Community Operations, Inc., or Seth Miles have
been served. All Defendants join this removal but do so without any waiver of all
Rule 12 and affirmative defenses.

4. A copy of the Summons and Complaint as part of the complete copy of
the Court file of the Circuit Court of Lamar County, Mississippi is attached as
Exhibit “A”.

5. The Notice of Removal is timely under 28 U.S.C. 1446(b) and (c)
because it was filed within thirty (80) days after service on Community Bank or any
Defendant of a copy of the Complaint setting forth the claim for relief upon which
such action or proceeding is based and less than one year after commencement of
the action.

6. Contemporaneously with the filing of this Notice of Removal,
Defendant will file a copy of the same with the Clerk of the Circuit Court of Lamar
County, Mississippi, and will give notice to all parties in accordance with 28 U.S.C.

1446(d).

784687 3
Case 2:19-cv-00078-KS-MTP Document1 Filed 05/15/19 Page 4of5

T. Pursuant to 28 U.S.C. §1446(a), a copy of this Notice of Removal is
being served on William C. Walter, Esq., who has signed the Complaint as attorney
for the Plaintiffs and on Bradley S. Clanton, Esq., who has filed an Entry of
Appearance as counsel for the Plaintiffs and a copy of this notice is being filed with
the Clerk for the Circuit Court of Lamar County, Mississippi.

8. Defendant, Community Bank, has not yet filed an answer or
responsive pleading to the Complaint and all defenses are reserved.

WHEREFORE, Defendant, Community Bank joined by all Defendants,
respectfully requests this Court to proceed with the handling of this case as if it had
been originally filed herein, and that further proceedings in the Circuit Court of
Lamar County, Mississippi be hereby stayed.

Respectfully submitted on this the 15th day of May, 2019.

COMMUNITY BANK OF MISSISSIPPI
formerly known as COMMUNITY BANK,
ELLISVILLE, MISSISSIPPI; COMMUNITY

BANCSHARES OF MISSISSIPPI, INC;
COMMUNITY OPERATIONS, INC.; AND

SETH aw
By: , PLL E
David M. Ott, MSB No. 3948

OF COUNSEL:

BRYAN NELSON P.A.

Post Office Drawer 18109
Hattiesburg, MS 39404
Office:(601) 261-4100
Fax: (601) 261-4106

e-mail: dott@bnlawfirm.com

784687 4
Case 2:19-cv-00078-KS-MTP Document1 Filed 05/15/19 Page 5of5

CERTIFICATE OF SERVICE

I, the undersigned, do hereby certify that I have this date filed the foregoing
via the MEC system, which sent electronic notification to the following:

William C. Walter, Esq.
William C. Walter, PLLC
The Horizon Building

43 Town Center Square
Hattiesburg, MS 39402

Bradley S. Clanton, Esq.
Clanton Law Firm, PLLC
P.O. Box 4781

Jackson, MS 39296
Attorneys for Plaintiffs

This the 15th day of May, 2019.

David M. Ott

784687 5
